UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 31, 2012 Yew Bio-Pharm Group, Inc. (Exact name of registrant as specified in its charter) Nevada 000-54701 26-1579105 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 294 Powerbilt Avenue, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (702) 487-6727 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. On December 31, 2012, the Board of Directors of Yew Bio-Pharm Group, Inc. (the “Company”), which acts as the audit committee, (i) terminated the engagement of Albert Wong & Co. (“Albert Wong”) as the Company’s independent registered public accounting firm and (ii) engaged MaloneBailey LLP(“MaloneBailey”) as the Company’s independent registered public accounting firm. The reports of Albert Wong on the consolidated financial statements of the Company as of and for the years ended December 31, 2010 and 2011 did not contain an adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope, or accounting principles. During the years ended December 31, 2010 and 2011 through December 31, 2012, there were no disagreements with Albert Wong on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Albert Wong, would have caused Albert Wong to make reference to the subject matter of the disagreement in its reports on the Company’s consolidated financial statements for such periods. The Company has requested that Albert Wong furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the above statements. A copy of such letter is filed herewith as Exhibit 16.1. No consultations occurred between the Company and MaloneBailey during the years ended December 31, 2010 and 2011 and through December 31, 2012, regarding either (i) the application of accounting principles to a specific completed or proposed transaction, the type of audit opinion that might be rendered on the Company’s financial statements, or other written or oral information provided that was an important factor considered by the Company in reaching a decision as to an accounting, auditing, or financial reporting issue, or (ii) any matter that was either the subject of a disagreement, as that term is defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions to Item 304 of Regulation S-K, or a “reportable event,” as that term is defined in Item 304(a)(1)(v) of Regulation S-K. Item 9.01 Financial Statements and Exhibits (c) Exhibits Letter from Albert Wong & Co. to the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YEW BIO-PHARM GROUP, INC. Date: December 31, 2012 By: /s/ Zhiguo Wang Zhiguo Wang President and Chief Executive Officer - 2 - EXHIBIT INDEX Exhibit Number Description of Exhibit Letter from Albert Wong & Co. to the Securities and Exchange Commission. -3 -
